1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   KARINA HERNANDEZ, individually and on )                  Case No.: 1:19-cv-1689- NONE -JLT
     behalf of other individuals similarly situated, )
12
                                                     )        SCHEDULING ORDER (Fed. R. Civ. P. 16)
                    Plaintiff,
13                                                   )
             v.                                      )        Pleading Amendment Deadline: 6/1/2020
14                                                   )
     AMERIMEZ COMMUICATIONS CORP.,                   )        Discovery Deadlines:
15                                                   )           Initial Disclosures: 3/13/2020
                    Defendant.
16                                                   )           Mid-Discovery Status Conference: 6/29/2020
                                                     )
17                                                            Motion re: Employer Status
                                                                Filing: 8/26/2020
18                                                              Hearing: 10/6/2020
19
                                                                  Further Scheduling Conference: 12/21/2020
20
21   I.      Date of Scheduling Conference:
22           February 26, 2020.
23   II.     Appearances of Counsel
24           Marcus Bradley appeared on behalf of Plaintiff.
25           Mark Konkel appeared on behalf of Defendant.
26   III.    Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing
27           Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the
28   Eastern District is to trail all civil cases. The parties are hereby notified that for a trial before a District


                                                          1
1    Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case set on the

2    same date until a courtroom becomes available.

3           The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

4    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

5    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

6    may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

7    Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

8    Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

9           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

10   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

11   Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance notice

12   before their case is reassigned to an Article III District Court Judge from outside of the Eastern District

13   of California.

14          Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

15   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

16   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

17   whether they will consent to the jurisdiction of the Magistrate Judge.

18   IV.    Pleading Amendment Deadline

19          Any requested pleading amendments are ordered to be filed, either through a stipulation or

20   motion to amend, no later than June 1, 2020.

21   V.     Discovery Plan and Cut-Off Date

22          The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

23   on or before March 13, 2020.

24          Discovery is now open for discovery pertaining to the issue of joint employment. The

25   provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement disclosures and

26   responses to discovery requests will be strictly enforced.

27          The issue of whether the discovery limits should be modified from 10 depositions to 25 is

28   RESERVED. Counsel SHALL work cooperatively to efficiently obtain the needed discovery.


                                                        2
1    However, the Court does not foreclose the idea that more than 10 depositions may be needed.

2           A mid-discovery status conference is scheduled for June 29, 2020 at 8:30 a.m. before the

3    Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

4    California. Counsel SHALL file a joint mid-discovery status conference report one week before the

5    conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

6    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

7    completed as well as any impediments to completing the discovery within the deadlines set forth in this

8    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

9    1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

10   intent to appear telephonically no later than five court days before the noticed hearing date.

11          No motion to amend or stipulation to amend the case schedule will be entertained unless it

12   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

13   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge.

14          A party with a discovery dispute must first confer with the opposing party in a good faith effort

15   to resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party

16   promptly shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be

17   the obligation of the moving party to arrange and originate the conference call to the court. To

18   schedule this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan

19   Hall, at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local

20   Rule 251 with respect to discovery disputes or the motion will be denied without prejudice and

21   dropped from the Court’s calendar.

22   VI.    Motion re: Employer Status

23          The defendant SHALL file the motion re: its employer status no later than August 26, 2020,

24   and it will be heard on or before October 6, 2020. If the defendant determines that this motion should

25   not be filed, it SHALL file a notice to this effect as soon as that information is known, but no later

26   than August 26, 2020.

27          At least 21 days before filing the motion, the parties are ORDERED to meet, in person or by

28   telephone, to confer about the issues to be raised in the motion.


                                                       3
1           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

2    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

3    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

4    issues for review by the court; and to 5) explore the possibility of settlement before the parties incur the

5    expense of briefing a motion.

6           The moving party SHALL initiate the meeting. In the notice of motion, the moving party

7    SHALL certify that the parties met and conferred as ordered above or set forth a statement of good

8    cause for the failure to meet and confer. Failure to comply may result in the motion being stricken.

9    VII.   Further Scheduling Conference

10          The Court sets a further scheduling conference on December 21, 2020 at 9:00 a.m. before

11   Judge Thurston at the United States Courthouse, located at 510 19th Street, Bakersfield, CA. The

12   parties SHALL file a joint scheduling report proposing dates for the remainder of the case no later than

13   December 14, 2020.

14   VIII. Settlement Conference

15          The parties may file a joint written request for a settlement conference if they believe the action

16   is in a settlement posture and a conference with the Court would be fruitful. The parties shall include

17   proposed dates for the conference in the request. Alternatively, the parties may file a joint written

18   request for referral to the Court’s Voluntary Dispute Resolution Program.

19   iX.    Compliance with Federal Procedure

20          All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

21   Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

22   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

23   increasing case load, and sanctions will be imposed for failure to follow the Rules as provided in both

24   the Federal Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of

25   California.

26   XI.    Effect of this Order

27          The foregoing order represents the best estimate of the court and counsel as to the agenda

28   most suitable to dispose of this case. If the parties determine at any time that the schedule outlined in


                                                        4
1    this order cannot be met, counsel are ordered to notify the court immediately of that fact so that

2    adjustments may be made, either by stipulation or by subsequent status conference.

3           The dates set in this order are firm and will not be modified absent a showing of good

4    cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

5    contained herein will not be considered unless they are accompanied by affidavits or

6    declarations, and where appropriate attached exhibits, which establish good cause for granting

7    the relief requested.

8           Failure to comply with this order may result in the imposition of sanctions.

9
10   IT IS SO ORDERED.

11      Dated:     February 26, 2020                           /s/ Jennifer L. Thurston
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       5
